      Case 1:19-cv-01705-ARR-VMS Document 7 Filed 07/08/19 Page 1 of 1 PageID #: 37
da"^ reeved *1


      UNITED STATES DISTRICT COURT
      EASTERN DISTRICT OF NEW YORK

       DERRICK U DENNIS, on behalf of himself
       and all others similarly situated,
                                                              Docket No: l:I9-cv-0I705-ARR-VMS

                                        Plaintiffs,              NOTICE OF SETTLEMENT

                            -against-


       AEVOE CORP D/B/A MOSHI,
                                        Defendant.



      Now comes the Plaintiff DERRICK U DENNIS by and through counsel, to provide notice to the

      Court that the present cause has been settled between the parties, and states:

          1. A settlement in principle has been reached between Plaintiff and Defendant and settlement

             agreement("Agreement")is in the process of being finalized. Once the Agreement is fully

             executed, and certain conditions have been fulfilled pursuant to the Agreement, the parties

             will submit a Stipulation of Dismissal with prejudice, and without costs, pursuant to

             Federal Rule of Civil Procedure 4I(a)(I)(A)(ii) and will therein request that the case be

             dismissed and closed.


         2. The parties respectfully request that the Court stay this case and adjourn all deadlines and

             conferences.



             Dated:     Queens, New York
                        July 3, 2019

                                                            Respectfully submitted,
                                                           /s/ Jonathan Shalom

                                                           Jonathan Shalom,
                                                           jonainan ^snaioin, Esq.
                                                                              c-sq.    ^


j,                                 -ri"'
                                                                     s/ Allyne R. Ross
